

113 HR 3611 IH: DHS Immigration Accountability and Transparency Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3611IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Perry (for himself, Mr. Barletta, Mrs. Bachmann, Mr. Smith of Texas, Mr. Stewart, Mr. Cotton, and Mr. Gingrey of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to submit to Congress an annual report on immigration policy directives issued by the Department of Homeland Security, to ensure that each such policy directive is subject to the rule making process described in section 553 of title 5, United States Code, and for other purposes.1.Short titleThis Act may be cited as the DHS Immigration Accountability and Transparency Act of 2013.2.Transparency Requirement for Immigration Policy Directives(a)Reporting requirementThe Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an annual report on immigration policy directives.(b)Matters coveredThe report required by subsection (a) shall include, at a minimum—(1)statistics on the removal of aliens from the United States during the 10-year period preceding the date of submission of the report, including the number of aliens placed in removal proceedings but not removed;(2)statistics and a cost-benefit analysis regarding the use of Federal funds to implement each immigration policy directive issued by the Department of Homeland Security during the period beginning on January 20, 2009, and ending on the date of submission of the report;(3)the number of aliens unlawfully present or without lawful status in the United States with an immigration status that was modified or otherwise adjusted as a result of each such policy directive, including an identification of the new status assigned to each such alien;(4)the number of aliens unlawfully present or without lawful status in the United States who applied for and were denied relief as a result of each such policy directive, and the percentage of such aliens against whom removal proceedings were initiated;(5)for each alien denied relief under paragraph (4) against whom removal proceedings were not initiated, an explanation of why such action was not taken and a listing of the final determination made in such alien’s case, if any;(6)the number of cases in the Executive Office for Immigration Review of the Department of Justice that were administratively closed as a result of each such policy directive and an identification of the new status or statuses assigned to the aliens in such cases;(7)statistics on aliens unlawfully present or without lawful status in the United States released from prisons or administrative detention centers since January 20, 2009, including—(A)the number of such aliens convicted or formally accused of a violent crime; and(B)the number of such aliens released in each State; and(8)detailed information on the methods used to compile and calculate the information described in paragraphs (1), (2), (3), (4), (5), (6), and (7).(c)Public availabilityThe report required by subsection (a) shall be made publicly available.(d)Reporting deadlineThe Secretary shall submit the first report required by subsection (a) not later than 90 days after the date of the enactment of this Act.(e)Removal of aliens from the United StatesIn this Act, the term removal of aliens from the United States does not include individuals who are denied admission upon being inspected by an immigration officer at the border of the United States.3.Accountability Requirements for Immigration Policy Directives(a)Treatment of an Immigration Policy Directive as a RuleFor purposes of chapters 5, 6, 7, and 8 of title 5, United States Code, an immigration policy directive shall be treated as a rule.(b)Notice RequirementIn publishing a general notice of proposed rule making as required under section 553 of title 5, United States Code, for an immigration policy directive, the Secretary of Homeland Security shall include a report that—(1)describes with reasonable detail the actions the Department of Homeland Security plans to take to implement and enforce the policy directive;(2)indicates whether the policy directive states a new or changed policy regarding the enforcement of any Federal law, and if so, provides a citation to such law; and(3)estimates the number of aliens present in the United States with an immigration status that will be modified as a result of the policy directive and identifies the new status or statuses to be assigned to such aliens.4.DefinitionsIn this Act:(1)Immigration policy directiveThe term immigration policy directive means any communication that is not a rule, issued by the Department of Homeland Security or any agency or office within the Department, regarding the administration or enforcement of immigration law or policy, including memoranda, statements, and guidance documents.(2)RuleThe term rule has the meaning provided in section 551 of title 5, United States Code.